
	

113 HR 5787 IH: To amend the Internal Revenue Code of 1986 to exclude payments received under the Work Colleges Program from gross income, including payments made from institutional funds.
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5787
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2014
			Mr. Danny K. Davis of Illinois (for himself and Mr. Griffin of Arkansas) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude payments received under the Work Colleges
			 Program from gross income, including payments made from institutional
			 funds.
	
	
		1.Exclusion for amounts received under the Work Colleges Program
			(a)In generalParagraph (2) of section 117(c) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , or, and by adding at the end the following new subparagraph:
				
					(C)a comprehensive work-learning-service program (as defined in section 448(e) of the Higher Education
			 Act of 1965) operated by a work college (as defined in such section)..
			(b)Effective dateThe amendments made by this section shall apply to amounts received in taxable years beginning
			 after the date of the enactment of this Act.
			
